DETAILED ACTION
02/10/21 - RCE.
02/05/21 - Advisory action.
02/03/21 - Applicant after-final response.
12/07/20 - Final rejection.
06/29/20 - Applicant response.
03/30/20 - First action on the merits.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/3/21 has been entered.
Response to Arguments
Applicant's arguments filed 6/29/20 have been fully considered but they are not fully persuasive.
 	Regarding the 112(b) rejections, the amendments overcome most of the issues.  However, the amendments also raise a few additional issues, as noted in the rejections below.
 	Regarding the prior art, Examiner agrees Taha does not show the analysis in the time domain as recited (e.g. cycle lengths).  However, after further consideration, Perschbacher shows AFL analysis based on cycle lengths, and the rejection is rewritten to have Perschbacher as the base reference, and Taha for the modification of scrubbing an ECG signal to isolate AFL P-waves, as discussed further below in the rejection.  In addition to the AFL cluster criteria shown by both Perschbacher and Taha, Examiner notes that it is conventionally widely-known in the art that AFL differs from AF in the time domain by AFL having generally longer and more stable or regular cycle lengths:
Lovett (US 2002/0193838; e.g. Paragraphs 3, 6, 26)
Sheth (US 2005/0080347; e.g. Paragraphs 4, 7, 15-16)
Isa ("Differentiating Between Atrial Flutter and Atrial Fibrillation Using Right Atrial Bipolar Endocardial Signals", 2007)
Seim ("Classification of Atrial Flutter and Atrial Fibrillation Using an Atrial Dispersion Index", 1999)
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3-4, 8-10, 13-14, 18 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
 	Claims 3, 13: Unclear how this further limits the subject matter, since claim 1 already requires a distribution of AFL wave features and claim 2 already specifies cycle lengths of the AFL wave features.  Claim 13 has the same issue since parent claim 11 now already recites a distribution.
Claims 8 (last three lines), 18 (last three lines): The changes made in these last three lines from the amendment of 2/3/21 should be reverted, because these particular instances refer to blanking the residual QRS from the QRS-T scrubbed signal.  This matters because Applicant's invention subtracts the entire QRS-T and then subsequently blanks specifically the QRS (does not blank the T-wave; see Paragraph 64 of PGPUB).
-T" for proper clarity and antecedent basis.  
 	Claims 4, 14: Does not clearly indicate that the recited limitations are further limiting the previously recited AFL cluster criteria.  As described in Paragraph 79 of the PGPUB, "...the AFL cluster criteria may be whether the AFL distribution exhibits a select (e.g. dominating) peak within a select timing range (e.g., near 300)...".  Examiner suggests amending the claim to recite: "declaring the AFL episode when the AFL timing feature exhibits the distribution of cycle lengths meeting an AFL cluster criteria of having a select peak within a select timing range...", or similar phrasing.
Claim 10: "the determining operation" lacks proper antecedent basis in the claims.  Examiner suggests reciting the "declaring" step.
Claim 14, line 3: "the distribution" lacks proper antecedent basis in the claims.  This claim depends from claim 11, which does not recite cycle lengths.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 3, 13 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
 	Claims 3, 13: Does not further limit the subject matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5, 7, 10-15, 19-20, 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Perschbacher (US 2018/0256059) in view of Taha (US 2002/0120206).
Regarding claims 1, 11, Perschbacher discloses substantially the same invention as claimed, including obtaining cardiac activity signals for a series of beats (Figures 2, 4-6) from two or more electrodes positioned subcutaneously (Paragraphs 47, 57, 59), the cardiac activity signals representing electrocardiogram signals (Paragraphs 57, 59), analyzing the cardiac activity signals in a time domain (Paragraph 60: cycle lengths are in the time domain) to determine an atrial flutter timing feature within the cardiac activity signals, the AFL timing feature representing a distribution (Paragraphs 61-62) of an AFL wave feature (Paragraph 60: cycle length based on atrial P-wave intervals) in the time domain, and declaring an AFL episode based on a relation, in the time domain, between the distribution of the AFL wave feature and an AFL cluster criteria (Paragraphs 70, 72; see also Paragraphs 63, 68; AFL typically has a slower and more regular heart rate than AF).
 	Further regarding claims 1, 11, Perschbacher discloses obtaining P-P intervals for cycle length analysis (Paragraph 60) from an ECG signal (Paragraph 59), but does not disclose the details for extracting the P-P interval data from the overall ECG signal (i.e. the building and subtracting as recited).  However, Taha teaches distinguishing AFL episodes using P-P interval data (Paragraphs 42-44), where the P-P interval data may be extracted from the overall ECG signal by building a QRST template based on an ensemble of QRS complexes within the cardiac activity signals (Paragraphs 16, 21, 27, 29-30), and subtracting the QRST template from the cardiac activity signals to obtain QRST scrubbed signals (Paragraphs 16, 31; Figures 10, 12).  Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Perschbacher as taught by Taha to include the building and subtracting as recited, in order to extract the P-P interval data from the overall ECG signal for the AFL analysis.
	Regarding claims 2-3, 12-13, Perschbacher discloses the AFL timing feature represents a distribution of cycle lengths as recited (Paragraphs 60-62).

 	Regarding claims 5, 7, 15, the ECG signal processing of Taha includes aligning the QRST template with each QRST segment in the cardiac activity signals before performing the subtracting operation (Paragraphs 16, 31).
 	Regarding claim 10, Perschbacher discloses generating a histogram that maintains a count of AFL cycle lengths within predetermined bins (Paragraph 61), the determining operation determining whether the count within a select one or more of the predetermined bins exceeds a threshold (e.g. Paragraph 63).  Alternatively, Perschbacher merely discloses the same data and equivalent mathematical analysis that would be used in determining whether a count within a selected histogram bin exceeds a threshold.  For instance, any variety of fixed or variable thresholds may be used to indicate AFL cycle lengths in a target range.  There is no evidence that analyzing the same data using a histogram approach as recited yields critical or unexpected results, and merely representing the same data and analysis in different mathematical formats amounts to mere engineering design choice.  Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Perschbacher and Taha to include the histogram analysis as recited, since such a modification would have amounted to mere engineering design choice.
 	Regarding claims 19, 23, Perschbacher discloses the two or more electrodes may be connected to an implantable subcutaneous device as recited (Paragraphs 46, 47, 51).
.

Claim 6, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Perschbacher (US 2018/0256059) and Taha (US 2002/0120206) in view of Mlynash (US 2001/0056245).
 	Regarding claims 6, 16, Perschbacher or Taha do not disclose scaling the QRST template based on amplitudes of the QRST in the cardiac activity signal.  However, Mlynash teaches an adaptive QRST subtraction where the QRST template is scaled based on amplitudes of each QRST segment in the cardiac activity signal (Figure 2: 260; Paragraph 54: adaptive template modulation based on peak R and T wave voltage amplitudes), in order to better isolate the P-wave from the signal.  Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Perschbacher and Taha as taught by Mlynash to include the adaptive QRST template scaling as recited, in order to better isolate the P-wave from the signal.

Claims 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Perschbacher (US 2018/0256059) and Taha (US 2002/0120206) in view of Zhou (US 2019/0111270).
 	Regarding claims 21-22, Perschbacher or Taha do not explicitly disclose using a single sensing channel as recited.  However, Zhou teaches using a minimum of two electrodes to form a minimum of one single sensing channel (Paragraph 211), in order to sense cardiac activity.  Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Perschbacher and Taha as taught by Zhou to include using a single sensing channel as recited, in order to sense cardiac activity.

Allowable Subject Matter
Claims 8-9, 18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eugene T Wu whose telephone number is (571)270-5053.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571-272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Eugene T Wu/Primary Examiner, Art Unit 3792